          Case 3:19-cv-02071-JR      Document 1    Filed 12/20/19     Page 1 of 25

~ "l)~~/4 f. A)lult.e.1ctf-
/J'"o. t3o~ 1381
/4:I}~   WtvE ~s o/J--              t~c;,Jf'-D .f's9
..S03 '.G.B.J'-z Vf'-=,
                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


   EDGAR T. NUMRICH ,                      )
                                          )
                                           )      Civil No.   '3.' /'?-et/- zo 7 / _ -:fl(
                                           )
                                           )
                                           )
                       Plaintiff,          )                     COMPLA INT
                                           )
                                          )       Breach of Contract
                v.                        )        (Implied Covenant of Good Faith
                                          )            and Fair Dealing)
                                          )       Negligence
 \, SYNCHRO NY BANK,                      )       Negligent Misrepresentation
      a South Dakota corporation and a    )       Fraud
      wholly-owned subsidiary of          )          [Title 18 U. S. C. Sect. 1341, 1343,
    SYNCHRO NY FINANCIAL,                 )           1346, 1349
      A Delaware corporation .            )       Civil RICO - Mail & Wire Fraud
                                          ),         [Title 18 U. S. C. Sect. 1961-1965
                                          )           1951 (a), (b)(2)]
                                          )       Injunctive Relief
                                          )          [Title 18 U. S. C. Sect. 1345(b)]
                                          )
                      Defendant.          )       CLAIM NOT SUBJECT TO
                                          )       MANDAT ORY ARBITRA TION
                                          )
                                          )       .JURY TRIAL DEMAND ED




Pag~ 1 - COMPLAINT
         Case 3:19-cv-02071-JR          Document 1        Filed 12/20/19     Page 2 of 25




                                           Nature of the Case

                                                    1.

         This is a civil action for monetary damages and restitutio n from Synchron y Bank

 ("Synchr ony Bank"; "Defenda nt"). Defendan t is incorpora ted in the State of South Dakota

 with home offices in Draper, Utah, and is a wholly-o wned ·subsidiary of Synchron y

 Financial, itself a Delaware corporati on whose executive offices are located in Stamford ,

 Connectic ut. Defendan t's damages to Plaintiff arise from Defendan t's unfair, unconscio nable,

individua lly-and-c ollectivel y willful conduct, represent ations, and procedur es ( collectively,

"actions" ) in failing to perform its contract obligatio ns to Plaintiff of financial services that have

been otherwise -laced with unilateral , unannoun ced, and prejudicia l actions. Such conduct

by Defendan t is likely not confined to this Plaintiff.

                                                 Plaintiff

                                                     2.

        Edgar T. Numrich is a citizen of the State of Oregon whose nominal addresses of record

are in Clackama s County, Oregon.

                                               Defendant

                                                    3.

the lawful powers and responsib ilities assigned and accountab le thereto, and whose Banking

business with individua l consumer s is conducte d via the online world-fi de Internet including

consumer and business credit card accounts and servicing thereof

                                                    4.

       Defendan t's damages to Plaintiff arise from Defendan t's unfafr, unconscio nable,

individua lly-and-c ollectivel y willful and malicious conduct arising from represent ations and

Page 2 - C01\1PLAINT
            Case 3:19-cv-02071-JR          Document 1        Filed 12/20/19    Page 3 of 25




     procedures (collectively, "actions") in failing to perform its contract obligations to Plaintif
                                                                                                     f and
     others on similar occasions having to do with Defend ant's proprietary or co-branded credit
                                                                                                 card
     accounts as otherwise stated above herein.

                                                        5.

            Defendant's contract obligations include, but are not limited to, protection of Plaintif fs

 credit card accounts, creditaccommodation, credit worthiness, inaccurate history of Defenda
                                                                                             nt's
 credit inquiries, and willful damage to integrity of Plaintif fs credit reports.

                                         Jurisdiction and Venue

                                                       6.
                                                                                                             -,
            This Court has original jurisdiction over the matter under 28 U. S. C. Section 1332 in that

 this is a civil action for damages in which the matter in controversy exceeds the sum of the
                                                                                              value
                 -                                                                        I
 of $75,000.00 exclusive of interest and costs, and is between citizens and corporations of
                                                                                            or
 incorporated in different States. 18 U. S. C. 1964(a) also applies.

                                                       7.

           This Court has personal jurisdiction over the matter where at all relevant times not limited

to ~he time of the commission of the acts alleged herein, Defendant is a domestic corpora
                                                                                          tion
regularly doing business and engaging substantial and not isolated activities within the State
                                                                                               of
                                                                                              \

Oregon. Fed.R.Civ.P. 4(h). Moreover, the legal requirement for specific personal jurisdic
                                                                                          tion is
\atisfied where Plaintif fs claim arises out ofDefen dant\s forum-related advertising, promoti
                                                                                               on,
and contracting. Defendant can make no compelling case to rebut presumption of being

reasonable in having the exercise of specific personal jurisdiction reside in Plaintif fs forum.

II

II


Page 3 - COMPLAINT
       Case 3:19-cv-02071-JR         Document 1        Filed 12/20/19    Page 4 of 25




                                                  8.

        While engaged in acts and practices described herein, Defendant made use of the mails,

means,and instruments of communication in interstate commerce (18 U.S.C. Sections 1341

and 1343).

                                                 9.

       Defendant engaged in schemes or artifices to defraud including a scheme or artifice to

Deprive Plaintiff of the intangible right of honest services (18 U. S. C. Section 1346) but

upon which Plaintiff otherwise relied.

                                                 IO.

       Defendant attempted and conspired to engage in prohibited activities under Title 18

U. S. C. Chapter 63, Section 1349.

                                                 11.

       Under color of official right, Defendant threatened, conspired, and did cause

financial harm, without lawful right, to Plaintiff and induced threat and fear of economic loss.

(18 U.S. C. Section 195l(a),(b)(2)).

                                                 12.

       Defendant has engaged acts, practices and a course of conduct constituting both

common law fraud and civil racketeering (RICO) (18 U. SC. Section 1964(c)).


                                                 13.

       Defendant 's activities are subject to being enjoined as provided for in 18 U. S. C.

Section 1345(b).




Page 4 - C01\1PLAINT
        Case 3:19-cv-02071-JR          Document 1        Filed 12/20/19     Page 5 of 25




                                                 14.

         Venue is based on 28 U. S. C. Sec. 1391 and 18 U.S. C. 1965(a). Oregon is
                                                                                   the
 state in which a substantial part of the events or omissions occurred and giving
                                                                                  rise to
 Plainti ffs claim.

                                                 15.

         Pursuant to Federal Rule of Civil Procedure 4(h) [FRCP 4(h)], United States
                                                                                     laws
 provide for giving a United States court of Plainti ffs choice the jurisdiction over
                                                                                      a corporate
 Defendant who has had some contact with the jurisdiction in which a petition
                                                                              is filed ("forum")
 by a Plaintiff who alleges having been damaged. In this matter, the forum of
                                                                              the Plaintiff,
Edgar T. Numrich, is the entity in which he resides: the State of Orego n~ and
                                                                               which is served
by the United States District Court for the District of Oregon. Defendant routine
                                                                                  ly offers
its products and services in Plainti ffs forum - whether in-person offices or by
                                                                                 means of
thelnte rnet and personal agents. Defend ant's corporate offices are deemed to
                                                                               be domiciled
within the jurisdiction of the United States District Courts in South Dakota or
                                                                                Delaware.
                                                                                        \
As one example, the non-resident Defendant purposely directed its activities and
                                                                                 consummated
a transaction with the Plainti ffs forum by means of the Internet and in-person
                                                                                at its co-branded
credit-card AAMC 0 franchise located in Tigard, Oregon. In so doing, Defend
                                                                            ant purposefully
availed itself of the privilege of conducting activities in Plainti ffs forum ~ thus
                                                                                     invoking the
benefits and protection to Plaintiff ofthat forum' s laws, rules, and procedures.
                                                                                  Plainti ffs claim
properly is orie which arises out of, the Defend ant's related activities in Plainti
                                                                                     ffs forum. (1)




(1) "AAM C0" is an American transmission-repair franchise of American Driveli
                                                                              ne Systems, Inc.,
incorporated in 1957 and headquartered in Horsham, Pennsylvania.

Page 5 - COMPLAINT
        Case 3:19-cv-02071-JR          Document 1       Filed 12/20/19       Page 6 of 25




                                                  16.

        The legal requirement for specific personal jurisdiction is satisfied where Plaintiffs claim

arises out of the non-resident Defendant's forum-related advertising, promotion, sales, and

contracting to him in Oregon. Including where its credit card customers routinely are solicited

worldwide by it, Defendant can make no compelling case to rebut the presumption-of being

reasonable having the exercise of specific personal jurisdiction reside in Plaintiffs forum.

                                                  17.
                                                                         l
       In determining reasonableness: (A) Defendant's interjection of doing business in

Plaintiffs forum was purposeful; (B) Defendant's legaJ-cost burden to defend this suit in

Plaintiffs forum reasonably is no more than in the states of South Dakota or Delaware without

conflict with the sovereignty of Defendant's state. Moreover, the State of Oregon has continuing

interest in protecting its citizens' commercial

                                                  18.

       The legal requirement for specific personal jurisdiction is satisfied where Plaintiffs claim

arises out of the nonresident Defendant's forum-related advertising, prom-otion, sales, and
                      t
contracting to him in Oregon. Including where its customers routinely are solicited worldwide by

it, Defendant can make no compelling case to rebut presumption of being reasonable having the
    .                          '

exercise of specific personal jurisdiction reside in Plaintiffs forum.

II

II

II

II

II


Page 6 - COMPLAINT
            Case 3:19-cv-02071-JR         Document 1         Filed 12/20/19   Page 7 of 25




                                   General Allegation - Breach of Contract

                              (Implied Covenant of Good Faith and Fair Dealing)

                                                       19.

     A       Defendant entered into a contract with Plaintiff to provide
                                                                         him with its credit card services.
     B.      In Oregon~ every contract contains an implied obligation
                                                                      and duty that the parties will
     perform the contract in good faith and prohibits engaging
                                                               any act avoiding fair dealing that would
     undermine the justified expectations of Plaintiff. Failure to
                                                                   engage good faith and fair dealing is a
     breach of contract.

     C.     A breach of contract occurs when Defendant claims, refus
                                                                    es, or engages performance
     contrary to the language of the contract and reasonable contr
                                                                   actual expectations of the Plaintiff.
 D.         Defendant had an obligation to perform the contract in a way
                                                                         that effects the needs of
 the Plain tiff

 E.          and evasions violate the obligation of good faith in performan
                                                                            ce.
 F.         Bad faith may be overt or may consist of inaction, lack of
                                                                       diligence, or abuse of discretion.
 G.         Defendant's breach of contract contributed to a pattern of
                                                                       unlawful collection by
Defendant's enterprise affecting both Plaintiff and unknown
                                                                    other persons.
H.         Plaintiff was injured and damaged by the above thereby.

II

II

II

II

II

II

Page 7 - COMPLAINT
         Case 3:19-cv-02071-JR             Document 1    Filed 12/20/19   Page 8 of 25




                                General Allegation - Negligence

                                                   21.

        Defendant failed a duty of care where the law recognizes a relationship between Plaintiff

and the Defendant who had a legal obligation to act in the manner of performance.

                                                   22.

        Defendant breached a duty of care by failing to exercise reasonable care in fulfilling the
duty.

                                                   23.

        Defendant's breach of duty of care was the actual legal cause of the harms suffered by

Plaintiff. But for Defendant's breach of the duty of care, Plaintiff would not have suffered the

economic mJury.

                                                  24.

        Plaintiffs injury can be remedied by money damages. Defendant has ignored Plaintiffs

written requests for its assurance to forestall any such further conduct by Defendant, thereby

creating the necessity for this lawsuit.

                                                  25.

        Because other cardholders of stand-alone or serviced-by credit cards issued by-or-through

Defendant Synchrony Bank may be subject to, and incur, the same or similar injury burdening

Plaintiff~ and that there is no assurahce similar wrongdoing by Defendant will not occur serially~

punitive damages are called for. Whereby for such deliberate and self-serving administration,

Plaintiff is threatened by similar conduct from Defendant on any of multiple credit charge card

accounts he holds and Defendant services.

II

II

Page 8 - COMPLAINT
        Case 3:19-cv-02071-JR          Document 1       Filed 12/20/19      Page 9 of 25




                        General Allegation - Negligent Misrepresentation

                                               26.

       Defendant has serially abrogated its responsibility to protect Plaintiffs
                                                                             I
                                                                                 credit in which

Defendant has a pecunia,y interest by Defendant and/or Defendant's authorized agents or vendors

(e.g. AAMCO)

       (a)    initiating requests unknown to Plaintiff using Plaintiffs data for credit line increases

       (b)    creatingfraudulent requests to increase~ and then denying making such requests~

              in Plaintiffs existing credit card accounts serviced and/or issued by Defendant; then

       (c)    subsequently reporting its denials to the various credit bureaus;

        (d)   all with adverse consequences to Plaintiff arising thereby.

                                               27.

        Indeed, at no time has Plaintiff asked for any credit line increases on any credit card issued

and/or serviced by Defendant~ whether proprietary to it (e.g., "CAR CARE ONE"); co-branded

with identified vendors such as AAMCO Transmissions ("AAMCO"), or those only serviced by

 Defendant ("Walmart").

                                               28.

        Defendant's alleged wrongdoing is exacerbated by its knowingly-false insistence that

for credit line increases must originate with the cardholder by user name and password, only then

deny ~ as being "confidential" ~ the recordation of specific dates and information that would prove

or disprove any such request was made by a cardholder to Defendant including, but not limited to,

the Plaintiff in this case.

II

II

Page 9 - COMPLAINT
       Case 3:19-cv-02071-JR         Document 1         Filed 12/20/19   Page 10 of 25




                                                      29.

         At this. writing, and within the current year, Defendant has surrep
                                                                             titiously and maliciously
  interfered with Plain tiffs existing credit accommodations by mean
                                                                     s of entering negative and
  fraudulent reporting to the various credit bureaus that involve
                                                                  at least AAMCO and Walmart
  Stores where

         (a) Defendant services those credit card accounts issued in Plain
                                                                           tiffs name and
         (b) none-of-which

 are co-branded with Defendant.

                                                30.

        Specifically to the above and dated September 10, 2019, Defen
                                                                      dant has insisted
        "SYN CHRO NY BAN K has received your credit line increase
                                                                    request for your Walmart
        Credit Card account ending in 2552. We are unable to approve
                                                                     your request at this
        time" and"s ome information used to make this decision was obtain
                                                                          ed from [a]
        consumer reporting agency listed."               '-
but where in no instance did Plain tiff initiate any such incre
                                                                ase request with   Synchrony Bank or
otherwise authorize any agent to do so ~ including either with
                                                               Walmart !!J:. AAMCO. (I)

                                              31.

        To make matters worse, Defendant has repeatedly touted to Plain
                                                                        tiff~ and will be
demonstrated at trial~ that credit line increase requests may only
                                                                   be made by him perso nally~
using an online system that "requires a proprietary· user name
                                                               and password" ~ but which
"system" Plain tiff has never attempted to access.



(1)    Walmart has smce terminated its branded credit card relatio
                                                                   nship with Synchrony
       Financial.


Page 10 - COMPLAINT
          Case 3:19-cv-02071-JR         Document 1       Filed 12/20/19     Page 11 of 25




                                                   32.

            Indeed, Defendant has refused to prov ide Plain tiff
                                                                 with any   information as to the source
  and/or documentation of the requests for credit line
                                                       increases allegedly from Plain tiff on hi_s
  Walmart credit carg that were reported (a) as being
                                                       made at all; (p) and/or by whom; but (c) denied
, to Plain tiff by mail dated September 13, 2019; (d)
                                                      and where any such documentation is termed
  by Defe ndan t's "Corporate Specialist, Consumer Rela
                                                        tions", Jessica Zamora, as being
  "confidential" and "proprietary" ~ but unreasonably,
                                                       prejudicially, and wrongfully withheld from
 Plaintiff as the negatively-affected party.

                                                  33.

           In seeking this Cour t's remedy, Plaintiff avers such cond
                                                                      uct by Defendant must not be
 Allowed to stand.
                                                  34.

          Plain tiffs attempts to engage and reckon Defe ndan
                                                              t's "Office of the President" in these
 matters likewise have proven fruit less~ including, but
                                                         not limited to, near the outset of the issues
 documented herein by means of direct written comm
                                                   unications addressed by Plain tiff to the Chie f
Executive Officer of Synchchrony Financial, Margaret
                                                     M. Keane, who has made no direct reply to
Plaintiff at any time while the staff to whom Ms. Kean
                                                       e directed matters has taken no constructive
action.

                                                35.

          Plaintiff avers that to date ~ except for specious credi
                                                                   t line increase requests by unknown
sources ~ he is aware of no evidence or other indication
                                                         that his card accounts issued or serviced
by Synchrony have been breached or otherwise subje
                                                   ct to unauthorized use in any transaction
market at any at any time.



Page 11 - COMPLAINT
          Case 3:19-cv-02071-JR         Document 1      Filed 12/20/19     Page 12 of 25




                                                36.

          It bears repeating, in the actual examples that follow herein, Plaintiff at no time made any

request to Synchrony Bank for credit line increase(s). At no time has Plaintiff sought to acquire a

co-branded Synchrony Bank credit card with AAMCO. At all relative times, Plaintiff had and has

a generic Synchrony Bank credit card. On his own initiative at the time, Plaintiff used that card to

partially pay for repair services by AAMCO in a timely manner; .'any balance due AAMCO was

paid by Plaintiff at the same time from other sources. Plaintiff has ~ and never has had ~ an

outstanding balance with AAMCO for services provided.

                                                37.

      1
          Contrary,to multiple representations otherwise made to Plaintiff by Synchrony personnel,

Plaintiff does have sufficient specific reason to believe Synchrony's "automated system" and/or

"live" representatives may review, consider, and grant (or deny) credit line increase requests made

to it from certain vendors without Synchrony having the cardholder 's user name and password~

and whether or not the Synchrony credit card is co-branded with a Synchrony-author ized vendors

~ viz. specifically here: AAMCO Transmissions -which Plaintiff does not hold -- and Walmart

(whose credit card is no longer serviced by Synchrony).

                                                 38.

          In the examples set forth herein, Synchrony ~ of its own doing ~ has made and documented

to Plaintiff its reports to the various credit bureaus for credit conduct~ including, but not limited

"requests" for credit line increases made to Synchrony for which Plaintiff had no knowledge, made

no request, and was never advised by Synchrony that it was engaging such conduct -:- whether or

not with Plaintiffs knowledge or agreement that it was doing so. At a minimum, Plaintiff avers

such conduct by Synchrony evidences endemic violation of the covenants of Good Faith and Fair

Dealing in the contract its cardholder-custom er(s).
Page 12 - COMPLAINT
       Case 3:19-cv-02071-JR        Document 1       Filed 12/20/19     Page 13 of 25




                                              39.

        Herewith, an edited-for-relevance-and-clarity copy of an "onlirie Chat" with Defendant of

 May 1, 2019, which~ just of itself~ frames elements of Plaintif fs ("ETN' ) Complaint:

        "Welcome to MySynchrony.com Chat. Your chat may be monitored and recorded
        for quality purposes. A chat agent will be with you momentarily.

        Chat reference number: 13134500

       SYNC: Hi, Good Evening. My name is Saul Godwin. I am a live chat agent. Post
       your interaction with our virtual assistant Sydney, you are now connected to me and
       I will be happy to help you.How may I assist you? I see you are typing, would be
       glad to wait for your response.

        ETN:- My name is Edgar Numrich. The last four digits of my Synchrony Car Care
        One card are**·**. The last four digits ofmy Social Security number are**** . I'm
       following up on my unfulfilled request to receive the full details of an alleged
       request for a credit line increase that was allegedly made by AAMCO
       Transmissions in Tigard Oregon on or before April 12, 2018. The request was
       turned down and at least a pro-forma letter was sent to me. That letter was my first
       knowledge that a request had been made. Any such request was without my
       knowledge or permission. In my earlier online communication through this link
       (now about two weeks ago), I requested and was assured of receiving the details
       from Synchrony on who and when and for what amount a credit line increase was
       initiated. Your online representative said I should receive same in a reasonable
      \time frame. I have-seen nothing to date.

       ***

       ETN: This is very important to me because, as you well know, both a credit
       increase request and a denial of same by the merchant shows up as a negative entry
       on my credit bureau reports and is damaging to my credit worthiness I have not
       received any information on this aspect of the matter to date. And I don't wish to
       have this "hanging out there" including that I believe it is in violation of contract
       law.

       ETN: Specifically the element that says (at least in Oregon where I live) every
       contract is subject to a covenant of good faith and fair dealing:

       SYNC: Thank you for providing these information in details. First of all, I
       apologize for the inconvenience this may have caused.

Page 13 - COMPLAINT
      Case 3:19-cv-02071-JR        Document 1      Filed 12/20/19     Page 14 of 25




        ETN: I believe that covenant was violated by the merchant.

        SYNC: I also believe the same like you. It is not only an impo
                                                                       rtant issue for
        you but also a very important issue for us. (emphasis suppl
                      .               .                             ied)
                                                                       !
       ETN: All I need now is for Synchrony to furnish me with writte
                                                                        n confirmation of
       what occurred between it and the merchant relative to this matte
                                                                        r."
       SYNC: I am very sorry to know that you didn't receive any inform
                                                                        ation till now.
       Now, coming to the solution part.

       ETN: Thank you.

       SYNC: While you were providing these (sic) information,
                                                                    I have reviewed
       your account and found the below information: On the date
                                                                       of 04/08/19, time:
       16:00:22 (Eastern Time), applied for credit limit increase from
                                                                        $1500 to $2000.
       It was approved.

       ETN: That doesn't square with the letter I received from Synch
                                                                      rony.
       SYNC: I found another credit limit increase request has been
                                                                       initiated on the
       same date, time: 16:00:23. It was practically approved to $2500
                                                                        . Then, on the
      ·same date, time: 16:05:59. Applied for another credit limit
                                                                   increase and it was
       denied.

      ETN: I had NO knowledge of ANY of these requests. Let alone
                                                                  by whom because
      it was not me.

      SYNC: Now, I only need one confirm from you that you didn't
                                                                      attempt those
      (though I know you didn't do that, however, need this written confir
                                                                           mation).
      ETN: Thank you for the information, you answered my query.
                                                                       And up to now, I
      have never received any specific reference to any credit line increa
                                                                           se.
      SYNC: After understanding your issue, I have communicated
                                                                with the fraud team
      immediately.

      ETN: And, up to now, I have never received any specific refere
                                                                     nce to any credit
      line increase.

      SYNC: They confirm, they'll take care this issue and requested
                                                                     to call at 1-877-
      878-4115. Now, coming to the credit bureau issue.




Page 14 - COMPLAINT
       Case 3:19-cv-02071-JR         Document 1      Filed 12/20/19     Page 15 of 25




        ETN: "They" who?

        SYNC: I mean the Universal Fraud team

        SYNC: They confirm, they'll take care this issue and requested (sic) to call at 1-
        877-878-4115.

        ETN: OK but ...

        SYNC: The Universal Fraud team will take care this issue and requested (sic) to
        call at 1-877-878-41 15. I'll answer your all question, please allow me some time. I
        see you are typing, would be glad to wait for your response.

       ETN: Please be reminded that, to date, the ONLY written communication received
       from Synchrony was a "form letter" denial of increase that did NOT contain any
       numbers

       SYNC: Thank you for the reminder. I know and understand that issue. That's the
       reason, I am going to report this issue to the credit bureau and raising a complaint.

       ETN: Will you be copying that to me by regular mail?

       SYNC: They'll rectify this issue within 30 days (that's the mandatory time frame)
       after contacting the Fraud team. I apologize, I cannot copy that to you due to
       security reason, however, if you want, you can directly contact them, I can provide
       their number and get information from them.



                                             39.


       For all of the immediately above: Plaintiff has never heardfurther from anyone at

Synchrony in anyform, or any level of management in any wcry ~ with possible exception of

f~igning ignorance thereof to Plaintiff ~ and certainry not any "universal fraud team".


                                             40.

       Given all of the above herein and subsequent to the draft details herein above, on or

about November 26, 2019 ("the November 2019 inquiry") Plaintiff had occasion to visit the

AAMCO franchisedservice center in Tigard, Oregon, in conjunction with routine transmission

Page 15 - COMPLAINT
                      \
        Case 3:19-cv-02071-JR         Document 1       Filed 12/20/19     Page 16 of 25


                   (


  service as encouraged by a notice Plaint iff received from AAMCO by
                                                                      mail. On the occasion
                                                                 I
  of the visit, Plaint iff met with the store manager who originally had superv
                                                                                ised the transmission
 overhaul of Plaintiff's car and at that time collectedfull payme nt from
                                                                          Plaint iff/or the work.

                                                41.

         In the course of the November 2019 inquiry, Plaint iff inquired of the
                                                                                store manager
 regarding their credit procedures and particularly in conjunction with
                                                                        credit accommodation by
 Synchrony Bank. More specifically ~ and for the first time as well ~
                                                                      Plaint iff inquired if an
 AAMCO franch ise~ and the Tigard store~ (1) had authority from Synch
                                                                      rony~ on the store's
 initiative only ~ to request a credit line increase to a Synchrony Bank card
                                                                              that was not co-branded
 with AAMCO; (2) did the Tigard AAMCO store do so with Plaint iff's
                                                                    Synchrony Bank card;
 and (3) what were the results of that inquiry at the time.

                                               42.

        1:he AAMCO store manager answered affirmatively to (1) and (2) above
                                                                             and advised
Plaintiff of certain increases in Plaint iff's credit line being authorized
                                                                            and one for increase being
denied to him by Synchrony' s credit system. All of which came.as a
                                                                    total surprise at the time to
Plaintiff given Defen dant's previous statements to the contrary made
                                                                      to Plaintiff ( and as a matter
of record in Discovery here).

                                               43.


       For all of the above, Defendant failed a duty of care where the law recogn
                                                                                  izes a
relationship between Plaint iff and the Defendant who had a legal obliga
                                                                         tion to act in the manner of
performance.




Page 16 - COMPLAINT
       Case 3:19-cv-02071-JR            Document 1      Filed 12/20/19    Page 17 of 25




                                                  44.

            Including as otherwise set forth herein, Defendant has serially claimed and represented to

Plaintiff that credit line increase requests require a cardholder's user name and password using

Defendant's "automated system".

                                                  45.

        In fact ~ and as physically demonstrated to Plaintiff by the AAMCO store manager ~

Defendant routinely supplies software to its suppliers (such as AAMCO) that require only the

credit card number issued by Synchrony Bank; i. e., no customer name; no user name; no

password for purposes of requesting a credit line increase on the card as well as without the

knowledge - let alone approval -- of the cardholder.
                                              r

                                                  46.


        Summarily therefore to this General Allegation:

        Defendant made knowingly false representations in transactions in which it had a pecuniary

interest.

        Defendant supplied false, erroneous, or no information for Plaintiffs guidance.

        Defendant did not exercise reasonable care or competence in obtaining or communicating

the representations.

        Plaintiff suffered both pecuniary and non-economic loss by justifiably relying on the

representations.

        Defendant's negligent misrepresentation contributed to a pattern of negligent activity by

Defendant's enterprise.

        Plaintiff was injured and damaged thereby.



Page 17- COMPLAINT
           Case 3:19-cv-02071-JR         Document 1       Filed 12/20/19     Page 18 of 25




                    General Allegation - Negligent Infliction of Emotional Distress

                                                   47.

            At all relevant times a relationship existed between Defen dant and Plaint
                                                                                       iff creating a
     heightened duty to Plaint iff on the part of Defendant.

            In the relationship, Defendant is liable in negligence for both econo
                                                                                  mic and non-economic
 harm predicated on the heightened duty of Defendant to Plaint iff beyon
                                                                         d the comm on-law duty to
 exercise reasonable care to prevent foreseeable harm. Defen dant's failure
                                                                            s in (I) routine unilateral
 self-promoting-then-refusing credit line increases (2) never requested
                                                                        by cardholders (3) then
 generating negative reports to credit bureaus consequent (4) constitute
                                                                         individually and
 collectively egregious abuse of Defen dant's higher duties. Dama ge
                                                                     to Plaint iffs credit reports
 caused solely at the hand of Defen dant's selfish initiatives were actual
                                                                           and presented harm to
 Plaint iff causing him emotional distress including, but not limited to,
                                                                          both economic and non-
 economic loss affecting Plaint iffs sense of well-being within valued
                                                                       custom er relationships over
 several decades that,,universally set a duty of Defen dant to Plaint iff~
                                                                           and others so situat e~
beyond the duty to exercise reasonable care to prevent foreseeable

harm. The harm need'n ot be physical in nature. Plaint iff was injured
                                                                       and damaged thereby.

II

II

II

II

II

II

II


18 - COMPLAINT
           Case 3:19-cv-02071-JR          Document 1        Filed 12/20/19     Page 19 of 25




                                    General Allegation - Fraud

                                                     48.

            At all relevant times, Defendant has made multiple false representations to Plainti
                                                                                                ff in the
     course of -routine dealings.

                                                    49.

            The representations were and are material including, but not limited to, where
                                                                                           Defend ant
     had knowledge of the falsity of the representations.

                                                   50.

            Defendant intended and contemplated that Plainti ff rely and act on Defend ant's

 Representations in a reasonable manner.

                                                   51.

            Plainti ff was ignorant of the falsity of Defend ant's representations including,
                                                                                              but not
 limited to,the extent and degree of the falsity beyond Defend ant's use of the
                                                                                mails and wires
 that contributed to fraudulent activity by Defend ant's credit card enterprise.

                                                   52.

           Plainti ff relied on the truth of certain representations of Defend ant and had a
                                                                                             right to rely
thereon. Each and all of the above circumstances and the detail with are - and
                                                                               caused - the
consequent and proximate3 injury and damage to Plainti ff Defend ant's actions
                                                                               and conduct
were knowing and deliberate.

II

II

II

II


Page 19 - COMP LAINT
        Case 3:19-cv-02071-JR          Document 1          Filed 12/20/19   Page 20 of 25




                                  General Allegation - RICO

                                                 53.

         At all relevant times and as defined in 18 U. S. C. Section 1961(3), Defen
                                                                                    dant was an
 entity capable of a legal or beneficial interest in property.

                                                54.

         At all relevant times, Defendant - including as a corporation or associ
                                                                                 ation -
  engaged, combined, and participated in one or more association-in-fact
                                                                         enterprises that
 included other persons or entities. 18 U. S. C. Section 1961(4)

                                                 55.

        At all relevant times, Defendant engaged in a pattern of racketeering
                                                                              activity as credit
 card issuer and/or servicer in providing credit lines whether in the name
                                                                           of its holding
company (e.g., Synchrony Financial, Car Care One); nominally as a
                                                                  bank (e.g., Synchrony
                          \
Bank, Walmart); or co-branded with any of various Vendors (e.g., AAMC
                                                                      O; Discount Tire)
consequent to more than two predicate acts of mail and wire fraud - as
                                                                       distinguished in settled
law from the elements of common law fraud - including, but not limited
                                                                       to, as represented
and directed to Plaintiff - and as otherwise set forth within the definit
                                                                          ions and limits prescribed
 inter alia in 18 U.S. C. Sections 1341, 1343, 1346, 1961 (1),(5).

                                               56.

        At all relevant times, Defendant, includ ing~ but not limited to~ by its
                                                                                 use of the Internet,
electronically mailed, or directed and caused to be electronically mailed
                                                                          by others, documents
                                                       \
that were at least incidental to an essential part of one enterprise schem
                                                                           e constituting sufficiency to
state the use of the wires and mails elements of mail fraud as predicated
                                                                          acts under the Racketeer
Influenced and Corrupt Organizations (RICO) Act. 18 U. S. C. Sectio
                                                                    ns 1341, 1962(c).
Page 20 - COMPLAINT
        Case 3:19-cv-02071-JR         Document 1       Filed 12/20/19    Page 21 of 25




                                                 57.

        At all relevant times and as separate elements, Defendant's association-in-fact RICO

                                                                            '
Enterprise had a structure with at least (1) a purpose, (2) relationships among the associates,

and (3) longevity sufficient to permit the associates to pursue the enterprise's purpose.

The enterprise's existence may be readily proven by what it did rather than an abstract analysis

of its structure. 18 U. S. C. Section 1962(c).

                                                 58.

       At all relevant times, Defendant's enterprise was an ongoing organization with a

framework~ whether formal or informal~ for carrying out its objectives including, but not

limited to, a pattern of racketeering activity and unlawful use of funds_ for its own purposes

as derived therefrom. 18 U. S. C. Sections 1962(c),(d).

                                                 59.

       At all relevant times, the various members and associates of the association (including,

but not limited to "in-house" as well as outside agents/agencies) functioned as a continuing

unit to achieve a common purpose, not necessarily with a structural hierarchy, formed for the

purpose of carrying out a pattern of racketeering activity done at the bidding and participation

of Defendant; all in a coordinated manner and regular way of doing business in order to carry

out the alleged common purpose of the enterprise.

                                                 60.

       Including as with Defendant here, it is unlawful for any "person" or "entity" associated

with any enterprise engaged in, or the activities of which affect, interstate commerce, to conduct

or participate~ directly or indirectly~ in the conduct bf such enterprise's affairs through a

pattern of racketeering activity. 18 U. S. C. Section 1962(c).

Page 21 - COMPLAINT
        Case 3:19-cv-02071-JR         Document 1      Filed 12/20/19        Page 22 of 25




                                               61.

        Including as with Defendant here, it is unlawful for any "person" or "entity" to invest fun.ds

derived from a pattern of racketeering activity that from Plaintiffs information and belief affect

interstate commerce. 18 U. S. C. Section 1962(a).

                                              62.

        At all relevant times, there was a nexus between the enterprise and the association in

Carrying out the predicate acts constituent to the racketeering activity.

                                              63.

        At all relevant times, there was a nexus between the racketeering activity of Defendant's

Enterprise and interstate commerce.


                                              64.

       Each and all of Defendant's and the associations' predicate acts were the proximate cause

of injury and damage to Plaintiff


                                         Damages


                                              65.

       Consequent to the actions of Defendant, Plaintiff suffered both economic and

non-economic damages and loss. Plaintiffs economic damages may be established with

reasonable probability and are capable of confirmation by reference to empirical facts.

These include, but are not limited to, Defendant's breach of the implied covenant of good

faith and fair dealing in the contract between the parties together with negligent acts in making

no known effort to remedy what should have been routine. As a consequence, Plaintiff

literally and factually wasted his time, money, and emotion in effecting and attempting

Page 22 - COMPLAINT
         Case 3:19-cv-02071-JR         Document 1       Filed 12/20/19     Page 23 of 25




 protection of his credit worthiness and card accounts consequent to unforeseen and wrongful

 manipulation and lack of proper servicing that resulted in both economic and non-economic _

 damage to him at the hand of Defendant. Defendant has maqe no effort in favor of Plaintiff

 to correct its wrongdoing. Plaintiffs non-economic damages include pain and mental

 suffering, emotional distress, inconvenience, and interference with his normal and usual activities.


                                               66.

        Plaintiff specifically pleads money damages in the,amount of$225,000.00 from

Defendant for its breach of contract/implied covenant of good faith and fair dealing:

        ( 1) by purposely creating false inquiries for credit line increases in Plaintiffs credit card

amounts; then to turn them down;

        (2) negligence by Defendant's enterprise in its internal administration of Plaintiffs credit

card accounts whether proprietary to Defendant or merely serviced by it; together with

        (3) negligent misrepresentation of Defendant's credit card accounts to the credit bureaus;

        (4) negligent infliction of emotional distress to Plaintiff in failing to perform offered

terms of Defendant's proprietary credit card accounts;

        (5) negligent infliction of emotional distress to Plaintiff in failing to perform terms

of Plaintiffs credit card accounts that are only serviced by Defendant;

        (6) malicious use of the mails and wires directed to Plaintiff in furtherance of Defendant's

lawfully improper conduct in both falsification of inquiries into Plaintiffs credit card accounts;

        (7) failure to observe and entertain Plaintiffs protected interests were of a sufficient

importance and distinct duty apart from normal foresee ability;

        (8) ignoring Plaintiffs legally protected interests were of a sufficient importance

·and distinct source of legal duty apart from normal foresee ability.

Page 23 - COMPLAINT
         Case 3:19-cv-02071-JR          Document 1         Filed 12/20/19     Page 24 of 25




          In total, Plaintiff alleges economic damages of$75 ,000. 00 and
                                                                          non-economic damages of
  $150,000.00 against Defendant Synchrony Bank.



                                                   Claim

                                                     67.

          Plaintiff restates and incorporates by reference the allegations
                                                                              contained herein in
 paragraph 1 to 67.

                                                    68.

         As a direct consequence ofDef endan t's

                 (a) breach of contract;

                 (b) negligence;

                 (c) negligent misrepresentation;

                 (d) negligent infliction of emotional distress;

                 (e) both common-law fraud, together with mail and wire fraud:

Plaintiff suffered grievous consequences, injury, and damage to
                                                                his personal welfare and
economic well-being.

                                                  69.

        At no time has Defendant made any effort to verify or otherwise
                                                                        substa        ntiate that
 its actions herein as being legitimate to satisfy its credit card contra
                                                                          cts with Plain tiff
Defendant breached its contract, was negligent, engaged in acts
                                                                of negligent misrepresentation
and negligent infliction of emotional distress against and towar
                                                                 d Plaintiff - including, but not
limited to, within its duplicitous racketeer-influenced corrupt organ
                                                                      ization - each and all for
its own unjust enrichment ~ and which injured and damaged Plain
                                                                tiff

Page 24 - COMPLAINT
         Case 3:19-cv-02071-JR        Document 1       Filed 12/20/19      Page 25 of 25




                                               70.

        Plaintiff is entitled to relief and monetary damages for his injuries.

                                               71.

        A real and actual controversy exists between the parties. The controversy is judiciable

in this Court. Plaintiff has no adequate remedy at law other than this action.

                                               72.

        Plaintiff suffered irreparable harm, mental distress, pain, and suffering as a result of the

actions and conduct of Defendant complained of herein.
                           I




        WHEREFORE, Plaintiff prays for judgment, together with declaratory relief as may be

appropriate, in favor of him together with award of general and punitive damages:
                                                                                 -
(1) Economic damages in the amount of $75,000.00 as against Defendant Synchrony Bank;

(2) Non-economic damages in the amount of $150,000.00 as against Defendant Synchrony Bank;

(3) The cost of this action and Plaintiffs reasonable attorneys' fees, if any, together with interest

    until paid; and

(4) That this Court retain jurisdiction of this action and Plaintiff have such other and further relief

    'as is just.

(5) This Complaint is not subject to mandatory arbitration. Plaintiff demands a trial by jury.

DATED:       December 19, 2019

                                                              Respectfully submitted,




                                                              EDGAR T. NUMRICH'-..
                                                              Plaintiff, pro se


Page 25 - COMPLAINT
